 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Salvador Garcia,                                        Case No.: 2:19-cv-0825-APG-CWH

 4                        Plaintiff,                    Order Granting Motion to Extend Time
     v.
 5                                                                     [ECF No. 5]
     State of Nevada, et al.,
 6
                          Defendants.
 7

 8         On June 7, 2019, plaintiff Salvador Garcia filed a motion for extension of time to file a

 9 response to the defendants’ motion to dismiss. Garcia’s motion (ECF No. 5) is GRANTED.

10 Garcia’s response to the motion to dismiss is due July 26, 2019.

11          Dated: June 11, 2019.

12

13                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
